NO. 12-02-00287-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT

 
TYLER, TEXAS

 

§



IN RE: ZUFAR FAJR KHUFU,§
	ORIGINAL PROCEEDING
RELATOR

§







	Relator Zufar Fajr Khufu ("Relator") seeks a writ of mandamus directing the 87th District
Court of Anderson County, Texas to rule on his civil rights complaint filed on June 17, 2002 and
on his subsequent motions in which he sought a ruling on his complaint.  We deny the writ.

	A writ of mandamus will only be issued "to correct a clear abuse of discretion or [a]
violation of a duty imposed by law where there is no other remedy by law."  Johnson v. Fourth
Court of Appeals, 700 S.W.2d 916, 917 (Tex. 1985).  A party seeking mandamus relief must
generally bring forward all that is necessary to establish the claim for relief.  See Tex. R. App. P.
52.  This includes providing an adequate record to substantiate the allegations contained in the
petition for mandamus. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992).  Without a sufficient
record, a party seeking mandamus relief has not proved any entitlement to the writ.  Id.  
	While Relator has alleged that the trial court will not make a ruling on his complaint or
his subsequent motions, he has failed to provide this court with a copy of the relevant pleadings
filed in the underlying suit so that we can determine what has been filed, when it was filed, and
whether the defendants have been given proper notice of the lawsuit and filed answers.  Without 



an adequate record, we cannot make a determination of whether the trial court has violated any
legal duty or abused its discretion.  Therefore, we deny Relator's petition seeking mandamus.
 Writ denied.

  LOUIS B. GOHMERT, JR. 
									     Chief Justice


Opinion delivered October 9, in the Year of our Lord 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.
























(DO NOT PUBLISH)